 


110 HR 307 IH: To impose limitations on the authority of the Secretary of the Interior to claim title or other rights to water absent specific direction of law or to abrogate, injure, or otherwise impair any right to the use of any quantity of water.
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 307 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mr. Pearce introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To impose limitations on the authority of the Secretary of the Interior to claim title or other rights to water absent specific direction of law or to abrogate, injure, or otherwise impair any right to the use of any quantity of water. 
 
 
1.Department of the Interior and water rightsNotwithstanding any other provision of law, the Secretary of the Interior shall not—
(1)claim title or other rights to water in a State, other than for Indian reservation lands, absent specific direction of law; or
(2)exercise authority so as to abrogate, injure or otherwise impair any right to the use of any quantity of water—
(A)that has been allocated—
(i)in conformance with subsections (a) through (c) of section 208 of the Department of Justice Appropriations Act, 1953 (43 U.S.C. 666);
(ii)by or pursuant to interstate compact; and
(iii)by a decision of the United States Supreme Court;
(B)by requiring a change in the nature of use or the transfer of any right to use water or creating a limitation on the exercise of any right to use water; or
(C)by modifying the delivery, diversion, nondiversion, allocation, or storage of any water to be delivered by contract. 
 
